DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2. 	Claims 1, 3-13 and 15-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,006,351 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they both teach wireless communication method and terminal device.
	Regarding claims 10 and 1, Yang teaches a terminal device, comprising: a processor; and a memory connected to the processor and storing instructions, wherein the processor, when executing the instructions, is configured to: select a first cell according to the a first core network type of a core network on which a connection needs to be performed, wherein the first cell is a cell supporting the first core network type; and perform cell access through the first cell; wherein the processor is specifically configured to: select and indicate, at a non-access stratum (NAS) layer and to an access stratum (AS) layer, a second public land mobile network (PLMN) capable of supporting the first core network type according to the first core network type; and select, at the AS layer, the first cell from searched-out cells corresponding to the second PLMN (see Yang, U.S. Patent No. 11,006,351 B2, claims 1, 4, 7 10, 13 and 16, or see claims 1-18).
	Regarding claims 5 and 17, Yang teaches the selecting and indicating, at the NAS layer and to the AS layer, a second PLMN capable of supporting the first core network type according to the first core network type comprises: selecting and indicating, at the NAS layer and to the AS layer, the second PLMN from a PLMN list, wherein the PLMN list indicates a core network type supported by each PLMN (see Yang, U.S. Patent No. 11,006,351 B2, claims 1 and 10, or see claims 1-18).  
	Regarding claim 7, Yang teaches the method further comprises: obtaining, at the AS layer and from the system information of the searched-out cells, the PLMNs corresponding to the searched-out cells, and the core network types supported by the PLMNs corresponding to the searched-out cells (see Yang, U.S. Patent No. 11,006,351 B2, claims 1 and 10, or see claims 1-18).  
 	Regarding claims 8 and 20, Yang teaches selecting and indicating, at the NAS layer and to the AS layer, a second PLMN capable of supporting the first core network type according to the first core network type comprises: selecting a PLMN supporting the first core network type in the PLMN list as the second PLMN at least partially based on cell status information (see Yang, U.S. Patent No. 11,006,351 B2, claims 1 and 10, or see claims 1-18).  
	Regarding claims 9 and 13, Yang teaches selecting and indicating, at the NAS layer and to the AS layer, a second PLMN capable of supporting the first core network type according to the first core network type comprises: selecting, according to a priority of the first core network type supported by each PLMN, a PLMN corresponding to a low priority of the first core network type as the second PLMN (see Yang, U.S. Patent No. 11,006,351 B2, claims 1 and 10, or see claims 1-18).  
 	Regarding claim 11, Yang teaches the processor is further configured to: determine and indicate, at the NAS layer and to the AS layer, at least one of a first PLMN or a first radio access technology (RAT) that is selected for access; and select, at the AS layer, the first cell from searched-out cells corresponding to the at least one of the first PLMN or the first RAT according to a core network type supported by the searched-out cells corresponding to the first core network type and the at least one of the first PLMN or the first RAT (see Yang, U.S. Patent No. 11,006,351 B2, claims 1 and 10, or see claims 1-18).  
 	Regarding claims 15 and 3, Yang teaches the processor is further configured to: select, at the AS layer, the first cell from the searched-out cells corresponding to the second PLMN according to a core network type supported by the searched-out cells corresponding to the second PLMN, and the first core network type (see Yang, U.S. Patent No. 11,006,351 B2, claims 5 and 14, or see claims 1-18).  
 	Regarding claims 16 and 4, Yang teaches the processor is further configured to: obtain, at the AS layer and from system information of the searched-out cells, the core network type supported by the searched-out cells; and transfer the obtained information to the NAS layer (see Yang, U.S. Patent No. 11,006,351 B2, claims 6 and 15, or see claims 1-18).  
	Regarding claims 18 and 6, Yang teaches the processor is further configured to: perform cell search at the AS layer, determining PLMNs corresponding to searched-out cells, and core network types supported by the PLMNs corresponding to the searched-out cells, and transfer the searched-out information to the NAS layer; and generate, at the NAS layer, the PLMN list according to the PLMNs corresponding to the searched-out cells, and the core network types supported by the PLMNs corresponding to the searched-out cells (see Yang, U.S. Patent No. 11,006,351 B2, claims 9 and 17, or see claims 1-18).  
 	Regarding claims 19 and 12, Yang teaches the processor is further configured to: obtain, at the AS layer and from the system information of the searched-out cells, the PLMNs corresponding to the searched-out cells, and the core network types supported by the PLMNs corresponding to the searched-out cells, and transfer the information to the NAS layer (see Yang, U.S. Patent No. 11,006,351 B2, claims 11 and 18, or see claims 1-18).  
 	Regarding claims 21 and 22, Yang teaches the method further comprises: before selecting the first cell according to the first core network type of the core network on which the connection needs to be performed, determining, at the NAS layer and according to a service type of a service that needs to be processed, a type of a core network on which a connection needs to be performed as the first core network type (see Yang, U.S. Patent No. 11,006,351 B2, claims 1, 4, 7 10, 13 and 16, or see claims 1-18).  
 	
Response to Arguments
3. 	Applicant's arguments filed 09/20/2022 have been fully considered but they are not persuasive.
 	The amended claims submitted on 09/20/2022, still do not overcome the Double Patenting rejection.  Therefore, Examiner maintains the Double Patenting rejection as indicated in the previous Office action.
 	
Conclusion
4. 	 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Tuesday and Thursday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642